DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 04/26/2021 is acknowledged.
Claims 1, 4-6, 11, 14-16 and 21-24 are examined.
Claim Objection
 Claims 1 and 11 recites a limitation "the first opening” which appears to be an error for --the first orifice--.
Claims 1, 11 and 21 recites a limitation "wherein forward end is located” which appears to be an error for --wherein the forward end is located--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 11, 14, 16, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al (US 2017/0191417) in view of Smith et al (9,046,269).
In re Claim 1:  Bunker teaches a gas turbine engine (10) component assembly, comprising: 

a second component (78) having a first surface (84) and a second surface (86), the inner surface (96) and the second surface (86) defining a cooling channel (98; see Fig. 2) therebetween in fluid communication with the primary aperture for cooling (intended use) the second surface of the second component; and 
expel the airflow through the primary aperture (100) towards the second surface (86).
However, Bunker does not teach
a particulate capture device embedded within the first component, the particulate capture device being configured to capture airflow and particulate in an airflow path proximate the outer surface, aerodynamically separate the airflow from the particulate, 
wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the first component and into the airflow path proximate the outer surface of the first component, wherein the scoop portion is configured to capture the airflow and the particulate flowing through the airflow path and direct the airflow and the particulate through a first orifice and into a chamber of the particulate capture device;
a forward end, the first orifice being located at the forward end;
an aft end located opposite the forward end, wherein the forward end is located forward of the aft end; and
a collection backstop located at the aft end, wherein the scoop portion is configured to direct the airflow and the particulate from the orifice towards the collection backstop;
wherein the forward end is located forward of an entirety of the primary aperture, and,
wherein the first orifice extends from the forward end of the scoop portion to the outer surface of the first component.
structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II).
wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the first component (see Fig. 4) and into the airflow path proximate the outer surface of the first component, wherein the scoop portion is configured to capture the airflow and the particulate (intended use) flowing through the airflow path and direct the airflow and the particulate through a first orifice (108) and into a chamber of the particulate capture device (between 54 and inside of 60; Fig. 4).  Regarding the intended use limitation it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II);
a forward end (112), the first orifice (108) being located at the forward end (see Fig. 4);
an aft end (118) located opposite the forward end (see Fig. 4), wherein the forward end is located forward of the aft end (see Fig. 4); and

wherein the forward end is located forward of an entirety of the primary aperture (see Fig. 4), and,
wherein the first orifice (108) extends from the forward end of the scoop portion to the outer surface of the first component (Smith teaches that the distance D can be varied as needed depending upon the application and packaging constraints, col. 3 ll. 5-6;  If the distance D is reduced to zero the orifice will extend to the surface 54.  If is further noted that the surface 100 extending forward of the surface 104, the orifice 108 extends all the way to the surface 54 in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Smith’s scoops in Bunker’s apparatus in order to provide more effective cooling structure as taught by Smith, col. 1 ll. 42-43.
In re Claim 4:  Bunker i.v. Smith teaches the invention as claimed and as discussed for Claim 1, above.  Smith being incorporated in Bunker’s apparatus, Smith further teaches wherein: the particulate capture device is shaped to turn (intended use) the airflow between the first orifice and the primary aperture such that air particulate is forced to separate (desired result) from the airflow within the chamber. regarding the functional limitations, it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II).
In re Claim 6:  Bunker i.v. Smith teaches the invention as claimed and as discussed for Claim 1, above.  Smith being incorporated in Bunker’s apparatus, Smith further teaches wherein the primary aperture is located aft of the first orifice at a distance less than or equal to three times a height of the first orifice (see Fig. 4). 
	In re Claim 11:  Bunker teaches a shell of a combustor [0036] for use in a gas turbine engine (10; the purpose or intended use of the invention, rather than any distinct definition of any of the claimed 
a combustion chamber (annotated) of the combustor (76), the combustion chamber having a combustion area; 
a combustion liner (80) having an inner surface (96), an outer surface (94) opposite the inner surface (see Fig. 2), and a primary aperture (100) extending from the outer surface to the inner surface through the combustion liner (see Fig. 2); 
a heat shield panel (78) interposed between the inner surface of the combustion liner and the combustion area (see Fig. 2), the heat shield panel having a first surface (84) and a second surface (86) opposite the first surface (see Fig. 2), wherein the second surface is oriented towards the inner surface (see Fig. 2), and wherein the heat shield panel is separated from the combustion liner by an impingement cavity (98); and 
expel the airflow through the cooling hole (100) towards the second surface (86).
However, Bunker does not teach
a particulate capture device embedded within the combustion liner, the particulate capture device being configured to capture airflow and particulate in an airflow path proximate the outer surface, aerodynamically separate the airflow from the particulate,
wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the combustion liner and into the airflow path proximate the outer surface, wherein the scoop portion is configured to capture the airflow and the particulate flowing through the airflow path and direct the airflow and the particulate through a first orifice and into a chamber of the particulate capture device;
a forward end, the first orifice being located at the forward end;
an aft end located opposite the forward end, wherein the forward end is located forward of the aft end; and

wherein the forward end is located forward of an entirety of the primary aperture, and,
wherein the first orifice extends from the forward end of the scoop portion to the outer surface of the combustion liner.
Smith teaches a particulate capture (intended use) device (60, Fig. 4) embedded within (it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113) the combustion liner (50), the particulate capture device being configured to capture airflow and particulate in an airflow path proximate the outer surface (between 54 and inside of 60; Fig. 4), aerodynamically separate the airflow from the particulate (intended use), and expel the airflow through the primary aperture (58) towards the second surface, Regarding the intended use limitations, it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II).
wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the combustion liner (see Fig. 4) and into the airflow path proximate the outer surface, wherein the scoop portion is configured to capture the airflow and the particulate (intended use) flowing through the airflow path and direct the airflow and the particulate through a first orifice (108) and into a chamber of the particulate capture device (between 54 and inside of 60; Fig. 4).  Regarding the intended use limitation it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II);
a forward end (112), the first orifice (108) being located at the forward end (see Fig. 4);
an aft end (118) located opposite the forward end (see Fig. 4), wherein the forward end is located forward of the aft end (see Fig. 4); and
a collection backstop (between 54 and inside of 60; Fig. 4) located at the aft end, wherein the scoop portion is configured to direct the airflow (intended use) and the particulate from the orifice towards the collection backstop;
wherein the forward end is located forward of an entirety of the primary aperture (see Fig. 4), and,
wherein the first orifice (108) extends from the forward end of the scoop portion to the outer surface of the combustion liner (Smith teaches that the distance D can be varied as needed depending upon the application and packaging constraints, col. 3 ll. 5-6;  If the distance D is reduced to zero the orifice will extend to the surface 54.  If is further noted that the surface 100 extending forward of the surface 104, the orifice 108 extends all the way to the surface 54 in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Smith’s scoops in Bunker’s apparatus in order to provide more effective cooling structure as taught by Smith, col. 1 ll. 42-43.
In re Claim 14:  Bunker i.v. Smith teaches the invention as claimed and as discussed for Claim 11, above.  Smith being incorporated in Bunker’s apparatus, Smith further teaches wherein: the particulate capture device is shaped to turn (intended use) the airflow between the first orifice and the primary aperture such that air particulate is forced to separate (desired result) from the airflow within the chamber. Regarding the functional limitations, it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II).
In re Claim 16:  Bunker i.v. Smith teaches the invention as claimed and as discussed for Claim 11, above.  Smith being incorporated in Bunker’s apparatus, Smith further teaches wherein the cooling hole is located aft of the first orifice at a distance less than or equal to three times a height of the first orifice (see Fig. 4). 
In re Claim 21:  Bunker teaches a gas turbine engine (10) component assembly, comprising: 
a first component (80; [0035]) having an inner surface (96), an outer surface (94) opposite the first surface, and a primary aperture (100) extending from the outer surface to the inner surface through the first component (see Fig. 2); 
a second component (78) having a first surface (84) and a second surface (86), the inner surface (96) and the second surface (86) defining a cooling channel (98; see Fig. 2) therebetween in fluid communication with the primary aperture for cooling (intended use) the second surface of the second component; and 
expel the airflow through the primary aperture (100) towards the second surface (86).
However, Bunker does not teach
a particulate capture device embedded within the first component, the particulate capture device being configured to capture airflow and particulate in an airflow path proximate the outer surface, aerodynamically separate the airflow from the particulate, 
wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the first component and into the airflow path proximate the outer surface of the first component, wherein the scoop portion is configured to capture the airflow and the particulate flowing through the airflow path and direct the airflow and the particulate through a first orifice and into a chamber of the particulate capture device;
a forward end, the first orifice being located at the forward end;
an aft end located opposite the forward end, wherein the forward end is located forward of the aft end; and

wherein the forward end is located forward of an entirety of the primary aperture, and,
wherein a cross sectional area of the first orifice is larger than a cross sectional area of the primary aperture.
Smith teaches a particulate capture (intended use) device (60, Fig. 4) embedded within (it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113) the first component (50), the particulate capture device being configured to capture airflow and particulate in an airflow path proximate the outer surface (between 54 and inside of 60; Fig. 4), aerodynamically separate the airflow from the particulate (intended use), and expel the airflow through the primary aperture (58) towards the second surface, Regarding the intended use limitations, it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II).
wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the first component (see Fig. 4) and into the airflow path proximate the outer surface of the first component, wherein the scoop portion is configured to capture the airflow and the particulate (intended use) flowing through the airflow path and direct the airflow and the particulate through a first orifice (108) and into a chamber of the particulate capture device (between 54 and inside of 60; Fig. 4).  Regarding the intended use limitation it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II);
a forward end (112), the first orifice (108) being located at the forward end (see Fig. 4);
an aft end (118) located opposite the forward end (see Fig. 4), wherein the forward end is located forward of the aft end (see Fig. 4); and
a collection backstop (between 54 and inside of 60; Fig. 4) located at the aft end, wherein the scoop portion is configured to direct the airflow (intended use) and the particulate from the orifice towards the collection backstop;
wherein the forward end is located forward of an entirety of the primary aperture (see Fig. 4), and,
wherein a cross sectional area of the first orifice is larger than a cross sectional area of the primary aperture (Fig. 4 teaches H2 to be larger than H1)
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Smith’s scoops in Bunker’s apparatus in order to provide more effective cooling structure as taught by Smith, col. 1 ll. 42-43.
In re Claim 22:  Bunker i.v. Smith teaches the invention as claimed and as discussed for Claim 21, above.  Smith being incorporated in Bunker’s apparatus, Smith further teaches wherein: the particulate capture device is shaped to turn (intended use) the airflow between the first orifice and the primary aperture such that air particulate is forced to separate (desired result) from the airflow within the chamber. Regarding the functional limitations, it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II).
In re Claim 24:  Bunker i.v. Smith teaches the invention as claimed and as discussed for Claim 21, above.  Smith being incorporated in Bunker’s apparatus, Smith further teaches wherein the cooling . 
Claims 5, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker in view of Smith and in further view of Park (US 2019/0071985; foreign Priority Sep 06, 2017)
In re Claim 5:  Bunker i.v. Smith teaches the invention as claimed and as discussed for Claim 1, above with the exception of limitation taught by Smith that the scoop 300 is a semi-sphere [0016] and Figs. 5 and 10 teaches that the radius of the scoop varying from row X1 to X5.  Therefore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.  
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to make an area of the first orifice to be greater than or equal to three times an area of the primary aperture.
In re Claim 15:  Bunker i.v. Smith teaches the invention as claimed and as discussed for Claim 11, above with the exception of limitation taught by Smith the scoop 300 is a semi-sphere [0016] and Figs. 5 and 10 teaches that the radius of the scoop varying from row X1 to X5.  Therefore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.  
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to make an area of the first orifice to be greater than or equal to three times an area of the primary aperture.
In re Claim 23:  Bunker i.v. Smith teaches the invention as claimed and as discussed for Claim 21, above with the exception of limitation taught by Smith the scoop 300 is a semi-sphere [0016] and 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to make an area of the first orifice to be greater than or equal to three times an area of the primary aperture.
Response to Arguments
Applicant's arguments with respect to claims 1 and 11and the newly added claims have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ARUN GOYAL/             Primary Examiner, Art Unit 3741